United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.P., Appellant
and
U.S. POSTAL SERVICE, NORTH
PHILADELPHIA POST OFFICE,
Philadelphia, PA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-1030
Issued: December 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 3, 2010 appellant, through her representative, filed a timely appeal from the
December 1, 2009 merit decision of the Office of Workers’ Compensation Programs, which
affirmed the denial of her schedule award claim. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to review the merits of the case.
ISSUE
The issue is whether appellant’s September 15, 1999 employment injury caused any
permanent impairment of her right lower extremity.
FACTUAL HISTORY
On September 15, 1999 appellant, then a 39-year-old letter carrier, sustained an injury in
the performance of duty when she slipped and fell on the work floor. The Office accepted her

claim for a right ankle sprain. It subsequently accepted a closed fracture of the cuboid bone in
the right foot.1
Appellant claimed a schedule award. She submitted a December 4, 2008 report from
Dr. Nicholas P. Diamond, an osteopath, who examined her, reviewed medical reports and
diagnosed post-traumatic right calcaneal fracture and right ankle strain and sprain. Using the
American Medical Association, Guides to the Evaluation of Permanent Impairment (5th ed.
2001), Dr. Diamond determined that appellant had a 37 percent impairment of her right lower
extremity due to 4/5 or 4+/5 motor strength deficits of the right ankle in four planes and due to
an additional pain-related impairment. He noted that the work injuries sustained on
September 15, 1999 were the competent producing factors for appellant’s current subjective and
objective findings. Dr. Diamond added that she reached maximum medical improvement on
December 4, 2008.
The Office referred appellant, together with the medical record and a statement of
accepted facts, to Dr. Zohar Stark, a Board-certified orthopedic surgeon, for a second opinion. In
a March 3, 2009 report, Dr. Stark set forth findings on examination, reviewed medical reports
and concluded that appellant had no disability in relation to the accepted condition. He noted no
history of noninduced preexisting disability. In Dr. Stark’s opinion, appellant completely
recovered from her accepted condition such that she had no impairment under the fifth edition of
the A.M.A., Guides. He found that appellant reached maximum medical improvement by
August 22, 2000.
On April 21, 2008 an Office medical adviser, Dr. Morley Slutsky, noted that
Dr. Diamond’s impairment rating was invalid because the A.M.A., Guides did not permit the use
of manual muscle testing for individuals inhibited by pain or the fear of pain. He also noted that
Dr. Stark found no residuals of the accepted injury, so no pain rating was applicable.
In an April 27, 2009 decision, the Office denied appellant’s schedule award claim. It
found that the weight of the medical evidence rested with the Office medical adviser because he
correctly applied the A.M.A., Guides to the examination findings.
On December 1, 2009 an Office hearing representative affirmed the April 27, 2009
decision, finding that the Dr. Stark’s opinion was sufficient to establish no ratable impairment
due to the accepted condition. The hearing representative found no conflict arose between
Dr. Diamond and Dr. Stark due to deficiencies in the impairment rating provided. Noting that
the opinion of an Office medical adviser may constitute the weight of the medical evidence, the
hearing representative found that the weight of the medical opinion established no ratable
impairment.
On appeal appellant’s representative contends a conflict in medical opinion arose
between Dr. Diamond and Dr. Stark that cannot be resolved by an Office medical adviser.
1

In a prior appeal, Docket No. 02-2034 (issued December 17, 2002), the Board noted that the Office had
accepted appellant’s claim for right ankle sprain. The Board found that an impartial medical specialist had
supported his opinion with sufficient rationale to establish that appellant no longer suffered residuals of the accepted
right ankle sprain.

2

LEGAL PRECEDENT
Section 8107 of the Federal Employees’ Compensation Act2 authorizes the payment of
schedule awards for the loss or loss of use of specified members, organs or functions of the body.
Such loss or loss of use is known as permanent impairment. The Office evaluates the degree of
permanent impairment according to the standards set forth in the specified edition of the A.M.A.,
Guides.3
If there is disagreement between the physician making the examination for the United
States and the physician of the employee, the Secretary shall appoint a third physician who shall
make an examination.4
ANALYSIS
Dr. Diamond, appellant’s osteopath, found that the work injuries sustained on
September 15, 1999 were the competent producing factors for appellant’s current subjective and
objective findings, findings that showed a 37 percent impairment of the right lower extremity.
Dr. Stark, the second opinion orthopedist, disagreed. He found that appellant had completely
recovered from the accepted injury-related condition and had no permanent impairment as a
result.
The Board finds a conflict in medical opinion. Appellant’s physician and the Office’s
physician disagree on whether appellant’s September 15, 1999 employment injury caused any
permanent impairment of her right lower extremity. This is more than a disagreement over the
application of the A.M.A., Guides. This is a disagreement as to clinical findings and causal
relationship.
The Board will therefore set aside the Office’s December 1, 2009 decision and remand
the case for resolution by an impartial medical specialist. After such further development as may
be needed, the Office shall issue an appropriate final decision on appellant’s entitlement to a
schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision. There is a conflict in
medical opinion requiring referral to an impartial medical specialist under 5 U.S.C. § 8123(a).

2

5 U.S.C. § 8107.

3

20 C.F.R. § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
4

5 U.S.C. § 8123(a).

3

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2009 decision of the Office of
Workers’ Compensation Programs is set aside and the case remanded for further action
consistent with this opinion.
Issued: December 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

